Citation Nr: 1535174	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-30 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral tinea pedis and tinea unguium of the feet and lower extremities.  

(The issue of entitlement to a higher rating for a service-connected gastrointestinal disorder is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1980 to March 1981 and on active duty from November 1990 to May 1991 (including deployment to Southwest Asia in support of Operations Desert Shield/Desert Storm), from February 1999 to October 1999, and from March 2003 to March 2004.  He also served on ACDUTRA and inactive duty training (INACDUTRA) with the Army Reserve and National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified as to this specific issue on appeal at a Board hearing before the undersigned Veterans Law Judge in March 2011.

This matter has previously come before the Board.  Most recently, in May 2014, the Board remanded the issue for additional development.  

In addition, rating decisions in October 2014 reflect that service connection was granted for stasis dermatitis with pigmentation of the legs and for neurodermatitis of the neck.  This was part of the intertwined claim the Board remanded in May 2014 for adjudication.

The Board notes that the Veteran testified before a different Veterans Law Judge regarding the issue of entitlement to an increased rating for a gastrointestinal disorder.  That issue is the subject of a separate decision under the signature of the Veterans Law Judge who conducted the hearing relevant to that issue.  See 38 C.F.R. § 20.707 (2015).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable rating for bilateral tinea pedis and tinea unguium of the feet and lower extremities.  It is currently assigned a noncompensable rating under Diagnostic Code (DC) 7806 pertaining to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  

The Veteran was afforded a VA examination in July 2014 pursuant to the Board's May 2014 remand.  Although tinea pedis and tinea unguium of the feet and lower extremities was not symptomatic at the time of the examination, he was diagnosed with stasis dermatitis with pigmentation of the legs consistent with eczema, as well as neurodermatitis of the neck.  It was noted that the Veteran felt uncomfortable at work when he had a break out and that he would wear lower socks.  

The Board notes that in October 2014 rating decisions, service connection was granted for stasis dermatitis with pigmentation of the legs and for neurodermatitis of the neck.  The disability ratings were also assigned under DC 7806.  

In addition, a May 2015 VA dermatology record reflects findings to include scaly erythematous macules on the scalp, sunburn on the posterior neck, and blancheable telangiectasia with a few brown macules on the calves.  In view of the evidence, to include the recent VA treatment and the assertion in May 2015 correspondence to the effect that his tinea pedis and tinea unguium of the feet and lower extremities is worse since VA examination, the Veteran should be afforded a contemporaneous VA examination with respect to the nature and severity of bilateral tinea pedis and tinea unguium of the feet and lower extremities.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since August 2014.  

2.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests. 

The examiner should provide an opinion as to following with respect to service-connected tinea pedis and tinea unguium of the feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck:

(a.) Is more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas affected by tinea pedis and tinea unguium tinea pedis of the feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?

(b.) Is more than 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period?

(c.) Is at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck: require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period?

(d.) Is less than 5 percent of the Veteran's entire body or less than 5 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck, and; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities, stasis dermatitis with pigmentation of the legs, and neurodermatitis of the neck require no more than topical therapy during the past 12-month period?

In addition, the opinion should address the impact of the skin conditions on his occupational functioning.  

A complete rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the issue specific to this appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

